Case 1:19-cv-00373-JAO-RT Document 57 Filed 07/23/21 Page 1 of 1              PageID #: 119

                                      MINUTES



  CASE NUMBER:            1:19-CV-00373-JAO-RT
  CASE NAME:              Avid Amiri v. County of Maui, et al.
  ATTYS FOR PLA:          Gregory Ferren
  ATTYS FOR DEFT:         Brian Bilberry


       JUDGE:       Rom Trader                   REPORTER:        No Record

       DATE:        07/23/2021                   TIME:            10:00 - 11:00 a.m.


 COURT ACTION: EP: CONFIDENTIAL TELEPHONIC SETTLEMENT
 CONFERENCE held.

 Discussion had. No settlement.

 Mr. Ferren requests continuance of trial. Mr. Bilberry objects. Court directs Mr. Ferren
 to file motion to continue trial by 7/26/2021.

 Submitted by: Lian Abernathy, Courtroom Manager
